In a proceeding pursuant to CPLR article 78, inter alia, to review respondent’s determination granting petitioner’s landlord certain parking lot licenses and to impose additional penalties against petitioner’s landlord for allegedly violating parking lot licensing provisions of the Administrative Code of the City of New York, the appeal is from a judgment of the Supreme Court, Queens County, dated April 18, 1977, which, inter alia, dismissed the petition. Judgment affirmed, with costs. Upon the record, respondent’s determination to grant the parking lot licenses at issue was not made in violation of lawful procedure, and did not constitute an abuse of discretion (see Administrative Code of City of New York, ch 32, § 773-4.0; § B32-251.0 et seq.). Furthermore, no abuse of discretion appears with respect to the amount of the fines respondent imposed against petitioner’s landlord. Suozzi, J. P., Rabin, Cohalan and Margett, JJ., concur.